Citation Nr: 1528563	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  14-05 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for degenerative disease of the right ankle.

2.  Entitlement to an initial rating in excess of 10 percent for plantar fasciitis, right foot.

3.  Entitlement to an initial rating in excess of 10 percent for plantar fasciitis with calcaneal heel spur, left foot.

4.  Entitlement to a compensable rating for bilateral hearing loss.

5.  Entitlement to service connection for testicular cancer, to include as due to herbicide exposure.

6.  Entitlement to service connection for coronary artery disease, to include as due to herbicide exposure.

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bronchitis.

8.  Entitlement to service connection for a sleep disorder, claimed as secondary to bronchitis.

9.  Entitlement to a total disability evaluation based on individual unemployability due to service connected disabilities.


REPRESENTATION

Appellant represented by:	Penelope Gronbeck, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1970.

This case is before the Board of Veterans' Appeals (Board) on appeal from December 2012 and April 2012 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board observes that service connection for bronchitis was previously denied in a final September 1976 rating decision.  Therefore, the Board must first address whether the Veteran has submitted new and material evidence to reopen his claim for entitlement to service connection for bronchitis.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

In May 2014, the Veteran was afforded a Video Conference hearing before the undersigned.  A copy of the transcript has been associated with the electronic claims folder.

In July 2014, the Veteran and his representative submitted additional evidence with a waiver of RO consideration.  See 38 C.F.R. § 20.1304 (2014).

In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims held, in substance, that every claim for a higher evaluation includes a claim for TDIU where the Veteran claims that his service-connected disability prevents him from working.  In this case, the record raises a TDIU issue, as the Veteran has consistently reported that his service-connected foot and ankle disabilities have resulted in a significant loss of time from his self-employment as a lobsterman and house painter.  Accordingly, the Board has characterized the issues on appeal so as to include a claim for entitlement to TDIU.

The Virtual VA paperless claims processing system contains the May 2014 Video Conference hearing transcript, VA treatment records dated from October 2009 to January 2014, and a VA medical opinion dated in January 2014.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) does not contain any documents at this time.  

The issues of entitlement to an increased rating for degenerative disease of the right ankle; entitlement to an increased rating for plantar fasciitis of the right and left feet; entitlement to an increased rating for bilateral hearing loss; entitlement to service connection for coronary artery disease, testicular cancer, bronchitis, and sleep disturbance; and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed September 1976 rating decision denied entitlement to service connection for bronchitis based on the determination that there was no evidence the Veteran's bronchitis was incurred in or aggravated by service.

2.  New evidence received since the September 1976 decision includes relevant service department records which were not previously of record.


CONCLUSIONS OF LAW

1.  The September 1976 rating decision, which denied the claim of service connection for bronchitis, became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2014).

2.  The claim for service connection for bronchitis is reopened with the receipt of relevant service department records.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.156, 20.1000(b) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Given the favorable disposition below as to reopening and reconsidering the claim for entitlement to service connection for bronchitis, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

Claim to Reopen

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

In addition, notwithstanding the requirement of new and material evidence, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c)(1).  Such records include, but are not limited to, service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the veteran by name, as long as the other requirements of paragraph (c) of this section are met.  38 C.F.R. § 3.156(c)(1).  Specifically, it does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department or any other official source.  38 C.F.R. § 3.156(c)(2).

Historically, the RO previously denied entitlement to service connection for bronchitis in a final rating decision dated in September 1976.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  In February 2011, the Veteran filed a claim to reopen entitlement to service connection for bronchitis.  In an April 2012 rating decision, the RO denied entitlement to service connection for bronchitis, finding that there was no documented evidence within the Veteran's claims file linking the instance of coughing up blood in service and his recently diagnosed bronchitis.  The Veteran has appealed this rating decision.

At the time of the last final rating decision in September 1976, whereby the RO denied service connection for bronchitis, the evidence consisted of the Veteran's incomplete service treatment records, VA treatment records, and the Veteran's lay statements.  In September 1976, the RO denied the claim for entitlement to service connection for bronchitis based on the determination that there was no evidence the Veteran's bronchitis was incurred in or aggravated by service.  The Veteran did not appeal the denial, and it became final.   

The additional evidence presented since the last final denial in September 1976 includes the Veteran's complete service treatment records.  The additional service treatment records revealed a diagnosis of chronic bronchitis in July 1967.  The service treatment records also revealed complaints of a chronic cough and hemoptysis.  Therefore, the Board finds that these records are relevant to the Veteran's claim.  Accordingly, reopening and reconsideration of the claim under 38 C.F.R. § 3.156(c) is warranted.



ORDER

The claim for entitlement to service connection for bronchitis is reopened for reconsideration with the receipt of relevant official service department records that existed but were not associated with the claims file when VA previously decided the claim; to that extent only, the appeal is granted.


REMAND

Right Ankle

The Board observes that the Veteran was last afforded a VA examination for his service-connected degenerative disease of the right ankle in November 2010, and the evidence indicates that his symptomatology has worsened.  For example, the Veteran's VA treatment records revealed that he was seen in the emergency room in May 2011 after his right ankle gave out and he fell to the ground.  The lateral aspect of his right ankle was swollen, and the Veteran was diagnosed with an ankle sprain.  The Veteran returned to the emergency room in July 2011 with continued complaints of right ankle pain.  The Veteran requested a prescription for oxycodone.  The diagnosis was right ankle sprain with inflammation.  The Veteran was seen in orthopedic surgery in July 2011 due to reports of increased pain and giving out in his right ankle.  The orthopedic physician noted that the Veteran had been wearing an ankle brace for the past six weeks.  In August 2013, the Veteran reported that his right ankle was "giving him fits."  In a VA treatment record dated in October 2013, the Veteran reported right ankle pain from his degenerative joint disease and recurrent sprains.  He noted intermittent sharp pain laterally at night.  The assessment was right ankle degenerative joint disease and impingement.  In January 2014, the Veteran requested a cortisone shot in his right ankle for the pain.

Generally, the mere passage of time will not be a sufficient reason to remand a case for further examination.  However, in light of the evidence showing that his degenerative disease of the right ankle may have worsened, the Board finds that under the duty to assist, a new VA examination is necessary to clarify the current severity of his degenerative disease of the right ankle.
  
Right Foot and Left Foot

The Board observes that the Veteran was last afforded a VA examination for his service-connected plantar fasciitis of the right and left foot in November 2010, and the evidence indicates that his symptomatology may have worsened.  For example, in a VA treatment record dated in September 2013, the orthopedic physician indicated that foot/ankle x-ray imaging revealed some changes, namely a small bone growth and probable injury to the ligament.  The orthopedic physician indicated that the Veteran should be re-evaluated for his foot problems.

Generally, the mere passage of time will not be a sufficient reason to remand a case for further examination.  However, in light of the evidence showing that his plantar fasciitis of the right and left foot may have worsened, the Board finds that under the duty to assist, a new VA examination is necessary to clarify the current severity of his plantar fasciitis, right foot, and plantar fasciitis with calcaneal spur, left foot.

Hearing Loss

The Board observes that the Veteran was last afforded a VA examination for his service-connected bilateral hearing loss in April 2011, and the evidence indicates that his symptomatology may have worsened.  For example, in a VA treatment record dated in March 2012, the Veteran complained of intermittent, sharp pain in the left ear that seemed to be associated with progressive hearing loss.  The Veteran indicated that he felt his hearing loss was worsening.

Generally, the mere passage of time will not be a sufficient reason to remand a case for further examination.  However, in light of the evidence showing that his bilateral hearing loss may have worsened, the Board finds that under the duty to assist, a new VA examination is necessary to clarify the current severity of his bilateral hearing loss.

Coronary Artery Disease and Testicular Cancer

The Veteran claims that his coronary artery disease and testicular cancer is a result of his active duty service.  Specifically, he claims that he was exposed to Agent Orange in Germany.  He reported that he worked with a 245 T heavy brush killer and 24D dioxin Agent Orange in 55 gallon drums made by DuPont in the summer months, with direct contact with his skin.  He reported spraying runways, taxi ways, exit ramps, fire hydrants, light poles, fence lines, bomb storage sites, sidewalks, and all areas where grass and weeds needed killing.

In a service treatment record dated in November 1966, the Veteran complained of pain around his heart.  The Veteran had a myocardial infarction in February 2003, and is currently diagnosed with coronary artery disease, status post myocardial infarction.  The Veteran was diagnosed with testicular cancer in 1987.  His cancer resolved, and has not reoccurred.

Initially, the Board notes that testicular cancer is not a presumptive disease that results from exposure to Agent Orange and other herbicides.  See 38 C.F.R. § 3.309(e).  Moreover, in January 2012, the RO issued a formal finding of a lack of information sufficient to corroborate exposure to herbicides associated with a claim for service connection for a condition related to exposure to herbicides in Germany during the Vietnam Era.  Notwithstanding the foregoing, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039  (Fed. Cir. 1994).  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim. 

There are no etiology opinions of record with respect to the Veteran's claims for entitlement to service connection for residuals of testicular cancer and coronary artery disease.  For the reasons discussed above and under the duty to assist, the RO should afford the Veteran a VA examination to determine the nature and etiology of any current residuals of testicular cancer and coronary artery disease, to include a discussion of whether the Veteran's testicular cancer or coronary artery disease was related to his claimed herbicide and/or chemical exposure in Vietnam.

Bronchitis and Sleep Disturbances

On the Veteran's August 1966 entrance examination, his lungs were evaluated as normal.  In November 1966, the Veteran complained of a cough.  Physical examination was negative, and the lungs were clear.  In January 1967, the Veteran reported coughing up blood.  On examination, his chest was clear.  X-ray imaging revealed the chest was normal and unchanged.  The physician indicated that the Veteran may be malingering.  In a January 1967 referral, it was noted that the Veteran reported an episode of hemoptysis two days prior.  The Veteran denied any lung disease prior to service.  He reported that almost immediately on arriving in Amarillo, he had the onset of a dry throat with associated difficulty breathing.  He indicated that he had continuously coughed up phlegm and mucous, which was occasionally flecked with blood.  He reported coughing up two to three tablespoons of sputum daily, with an occasional slightly elevated temperature.  On further questioning, the Veteran indicated that he felt that he could not get enough air.  He noted some left inframammary pain.  A chest examination was clear, and the examiner did not find any evidence of disease.  In June 1967, the Veteran reported a chronic cough, which had been recurrent for several weeks and months.  He noted that this cough was productive of white sputum.  X-ray imaging was negative.  The impression was chronic bronchitis.  The Veteran was told to stop smoking.  On the Veteran's August 1970 separation report of medical history, he noted a history of coughing up blood.  His separation examination was negative for any respiratory disability.

On examination in June 1975, the Veteran reported that he developed coughing and vomiting of blood and phlegm in 1966 during basic training.  He reported flare-ups usually at the change of season.  Examination of the respiratory system was normal.  The examiner noted a diagnosis of bronchitis.

VA treatment records revealed that the Veteran smoked one pack of cigarettes per day for approximately seven to eight years until quitting in 1992.  Prior to smoking cigarettes, the Veteran smoked a pipe for 30 years.  Various treatment records noted assessments of bronchitis.  In a VA treatment record dated in March 2010, the Veteran complained of chest congestion and coughing up phlegm.  He reported occasional bloody sputum and shortness of breath.  The Veteran noted that approximately 30 years ago, he worked around a lot of asbestos for seven years.  In a January 2012 VA treatment record, the physician noted worsening shortness of breath with activity, which may be associated with the heart.  The physician noted the Veteran's reported exposure to asbestos and herbicides.  VA treatment records also revealed a recent diagnosis of chronic obstructive pulmonary disease (COPD).

In a VA opinion dated in March 2012, the examiner noted that the Veteran was diagnosed with bronchitis in 2005 by his primary care physician.  The examiner noted that this diagnosis was 35 years post-service.  He found that it was less likely as not that the Veteran's diagnosis of bronchitis was caused by or related to the event of coughing up blood during the Veteran's service.  He explained that there was no documented evidence in the claims file linking the event of coughing up blood with bronchitis, and the onset of bronchitis was not associated with coughing up blood.

In a VA opinion dated in January 2014, the examiner noted that although the Veteran had a documented episode of bronchitis in service, his exit examination was silent for bronchial issues.  The examiner found that the issue must have resolved.  The examiner noted that there was no further evidence of bronchitis until 2004 or so.  As such, he could not find any medical nexus.

The Board finds these opinions inadequate because the examiners relied on their finding that there was no diagnosis of bronchitis post-service until 2004 or 2005.  However, the examiners failed to address the Veteran's complaints of bronchitis and coughing up phlegm and blood in a June 1975 VA examination.  The assessment in this examination was bronchitis, currently asymptomatic.  In light of the foregoing and under the duty to assist, the RO should afford the Veteran another VA examination to determine the nature and etiology of his bronchitis, with consideration of all of the evidence of record.

The Board additionally notes that the claim of entitlement to service connection for sleep disturbances is inextricably intertwined with the claim for entitlement to service connection for bronchitis, as the Veteran has claimed that his sleep problems are secondary to his bronchitis.  Thus, it is appropriate to defer final appellate review of the temporary total disability evaluation issue until the inextricably intertwined claim of entitlement to service connection for bronchitis has been adjudicated.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

TDIU

The Board notes that since it has determined that a claim for a TDIU is part of the pending increased rating claims, the Veteran has not been sent a notification letter in compliance with 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014).  The Board therefore finds that the issue of entitlement to a TDIU must be remanded for appropriate notice and development.  

While on remand, updated treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.   Contact the Veteran, and, with his assistance, identify 
any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103 and 5103A are fully complied with and satisfied with respect to the issue of entitlement to a TDIU rating pursuant to 38 C.F.R. § 4.16.  The notice should include an explanation as to the information or evidence needed to establish a disability rating and effective date of any increase for the claim on appeal, as outlined by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

3.   After the development in step 1 has been completed, 
	schedule the Veteran for a VA examination to 
	determine the current symptoms, manifestations, and 
	severity of his degenerative disease of the right ankle.  
	The entire claims file, including a copy of this 
	remand, must be made available to and be reviewed 
	by the examiner.  

   All tests and studies deemed necessary by the 
   examiner should be performed, to include physical 
   inspection of the right ankle, range of motion testing, 
   repetitive motion testing, and stability testing.  All 
   findings from such testing should be expressed.

	All pertinent symptomatology, including right ankle 
	range of motion (expressed in degrees) and all 
	neurological findings should be reported in detail.  
	The examiner should comment on whether any 
	limitation of motion shown is moderate versus 
	marked.  The examiner should also comment on 
	whether the Veteran has additional functional loss on
    repetition of movement, such as weakness, 
   fatigability, incoordination, or additional pain.  The 
   examiner should specify whether there is ankylosis.

4.   After the development in step 1 has been completed, 
	schedule the Veteran for a VA examination to 
	determine the current symptoms, manifestations, and 
	severity of his plantar fasciitis of the right foot and
   plantar fasciitis with calcaneal spur of the left foot.  
	The entire claims file, including a copy of this 
	remand, must be made available to and be reviewed 
	by the examiner.  

   All tests and studies deemed necessary should be
   performed, and all clinical findings should be 
   reported in detail.  The examiner is to provide a 
   detailed review of the Veteran's pertinent medical 
   history, current complaints, and the nature and extent 
   of his service-connected plantar fasciitis of the 
   bilateral feet.
   
   The examiner is asked to determine, if possible,
   whether the Veteran's bilateral plantar fasciitis is 
   mild, moderate, moderately severe, or severe in 
   nature.

5.   After the development in step 1 has been completed, 
	schedule the Veteran for a VA audiological 
	examination.  All appropriate tests should be 
	conducted.  The entire claims file, including a copy of 
	this remand, must be made available to the examiner, 
	and the examination report should note review of the 
	file.

	If possible, pure tone thresholds at 1000, 2000, 3000, 
	and 4000 Hertz should be recorded for each ear, and a 
	puretone threshold average derived for each ear, as 
	well as a controlled speech discrimination score for 
	each ear, in accordance with 38 C.F.R. § 4.85 and 
	4.86.

	The examiner should render specific findings as to the 
	impact of the service-connected bilateral hearing loss 
	on the Veteran's ability to work, as well as its effects 
	on everyday life.

	These specific findings are needed to rate the 
	Veteran's disability in accordance with the rating 
	schedule.  It is therefore important that the examiner
   furnish the requested information.

6.   After the development in step 1 has been completed, 
	schedule the Veteran for a VA examination to 
	determine the nature and etiology of his coronary
   artery disease.  The entire claims file, including a copy
    of this remand, must be made available to and be 
   reviewed by the examiner.  The opinion must include 
   a notation that this review took place.
   
The examiner should specifically state:

Whether there is a 50 percent probability or greater that the Veteran's currently diagnosed coronary artery disease is etiologically related to his active duty service, to include his complaints of pain around the heart in service or any in-service exposure to herbicides or chemicals.

   The examiner should specifically note and address the
   November 1966 service treatment record noting pain 
   around the heart.
   
   The examiner should set forth the complete rationale 
	for all opinions expressed and conclusions reached.  

	The examiner is advised that the Veteran is competent 
	to report his symptoms and history, and such reports, 
	including those of continuity of symptomatology, 
	must be acknowledged and considered in formulating 
	any opinion.  If the examiner rejects the Veteran's 
	reports, the examiner must provide a reason for doing 
	so.
   
7.   After the development in step 1 has been completed, 
	schedule the Veteran for a VA examination to 
	determine the nature and etiology of his residuals of 
	testicular cancer.  The entire claims file, including a
   copy of this remand, must be made available to and be
   reviewed by the examiner.  The opinion must include
   a notation that this review took place.
   
The examiner should specifically state:

Whether there is a 50 percent probability or greater that the Veteran's residuals of testicular cancer are etiologically related to his active duty service, to include any in-service exposure to herbicides or chemicals.

   The examiner should set forth the complete rationale 
	for all opinions expressed and conclusions reached.  

	The examiner is advised that the Veteran is competent 
	to report his symptoms and history, and such reports, 
	including those of continuity of symptomatology, 
	must be acknowledged and considered in formulating 
	any opinion.  If the examiner rejects the Veteran's 
	reports, the examiner must provide a reason for doing 
	so.

8.   After the development in step 1 has been completed,
   schedule the Veteran for a VA examination to 
   determine the nature and etiology of any diagnosed 
respiratory disability, to include bronchitis and COPD.  The entire claims file, including a copy of this remand, must be made available to and be reviewed by the examiner.  The opinion must include a notation that this review took place.
   
   	The examiner should provide an opinion as to
whether it is at least as likely as not (50 percent probability) that any currently diagnosed respiratory disability, to include bronchitis and COPD is related to his active duty service, to include his complaints of and treatment for a chronic cough and hemoptysis in service.

The examiner should consider and address the Veteran's reports of a chronic cough and hemoptysis in service.  The examiner should also reconcile any findings with the diagnosis of chronic bronchitis in service. 

The examiner must provide a rationale for any opinions expressed and reconcile any contradictory evidence of record.  

   If, after a review of the record, an opinion on causation 
   is not possible without resort to speculation, the VA 
   examiner is asked to clarify whether an opinion on 
   causation is beyond what may be reasonably 
   concluded based on the evidence of record, 
   considering current medical knowledge.  Any 
   additional development that would facilitate rendering 
   the opinion should be specified.
   
The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

9.   Thereafter, adjudicate the claims on appeal, to include
   entitlement to TDIU.  If any of the benefits sought 
   remain denied, provide the Veteran and his 
   representative a supplemental statement of the case 
   after according the requisite time to respond.  The 
   matter should then be returned to the Board for 
   appropriate appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


